Title: To George Washington from Colonel Loammi Baldwin, 17 January 1776
From: Baldwin, Loammi
To: Washington, George



Chelsea [Mass.] Jany 17th 1776Wednessday morning
May it Please your Excellency

Last Night about 12 OClock I was Alarmd by the Report of Small arms at Winnissimmet. I marchd immediately with one Company Towards the Ferry (the other two companies being

before having advantage in the Distance) Coming to the neck of Land by the Cary House I ordered out Several Scouting parties to Discover & Notify if the Enimy Should attempt to hem us in at that neck I had learnt by this time that the fireing was occasioned by the approach of Boats toward the Sentries & being Challanged gave no answer upon which five guns war fired & the Boats made off with all Speed. I took a Small party & proceeded toward the ferry left the main body of one Company in the Road upon the neck was Informed that the Guard had heard a more than Common Rowing of Boats towards Chelsea Side and a noise as if a numbr of men were on Noddles Island the same account was Reported by Some of the Scouting parties which I kept out the Rest of the Night, I Returnd with the three companies to the Cary House whire we continued upo⟨n⟩ and upon our Guard untill morning. but nothing further remarkable hapnd I prepose to go or Send over to noddles Island to see if there is any appearanc of tracts in the Snow &c. it was Very Foggy prehaps the enemy were apprehensive we Should take advantage of the night to trough up some works upon nodles Island or wer seaking an opp[o]rtunity to burn the Houses at the Ferry to Retaliate the loss they lately Ignominiously Surtaind that way. The Observation have been Regularly taken but nothing Remarkable has hapned Since the last was Sent only Two vessel went to Sea & few Boats passing Charstown ferry. This From your Excellencys most Obediant & Very Humbe Servnt

Loammi Baldwin Colo.


by the Cary House is ment the white house South Side of Powderhorn hill.

